DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 19 February 2021.
Claims 15 – 30 are pending. Claims 1 – 14 are cancelled by Applicant.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15 – 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 15 and claim 25, the limitation, “the first housing element and the second housing element being  decoupled from one another”, in claim 15, lines 2 – 3, and the limitation, “the first housing element and the second housing element are decoupled from one another”, in claim 25, lines 3 – 4, are indefinite because the plain meaning of the term “decoupled” is “separate, disengaged, or dissociated from something else” – Oxford dictionary; but, in the specification, the first housing element and the second housing element are not disengaged from one another but connected via a decoupling means (i.e., a spring).  In the specification, the term “decoupled” is not given a special definition and thus must be interpreted by its plain meaning; however, the plain meaning differs from the meaning of the term in the specification.  Therefore, it is ambiguous whether the term “decoupled” means the first housing element is separate, disengaged, or dissociated with the second housing element or the term “decoupled” has a different or specialized meaning in view of the specification.  For the purpose of compact prosecution, the Examiner interprets the limitation, “decoupled”, to mean “vibrationally decoupled” (see [0031] of the specification).  Since claims 16 – 24 and claims 26 – 30 depend upon claim 15 and claim 25, respectively, claims 16 – 24 and claims 26 – 30 are likewise rejected under 35 USC §112(b) for indefiniteness.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15 – 19 and 21 – 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berger et al. (WO 2013/139425 A1), hereinafter Berger.

Regarding claim 15, Berger discloses a hand-held power tool comprising: 
a housing (housing of drive 1/percussion mechanism 2, 7, figs. 4a, 4b) having a first housing element (housing of drive 1/percussion mechanism 2, figs, 4a, 4b) and a second housing element (7, figs. 4a, 4b), the first housing element and the second housing element being vibrationally decoupled from one another and movable relative to one another (via spring means 9, figs. 4a, 4b.  [0055], ll. 495 - 497); 
a tool holder (10, fig. 3); 
a motor (1, figs. 4a, 4b) for rotational or percussive driving of the tool holder; 

a controller ([0009], l. 89 – 94 describes a control device for setting an impact frequency wherein [0034], ll. 334 – 336 describes setting the impact frequency is achieved by setting the speed of the drive or motor.  The examiner deems the control device as the claimed “a controller”) for setting a motor speed of the motor in accordance with the detected spacing ([0060] – [0061], ll. 534 – 545).

Regarding claim 16, Berger discloses the controller is designed to determine a pressing force from the detected spacing and to set the motor speed of the motor in accordance with the pressing force determined ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 is moved away from the position sensor 11 and sets the motor speed of drive 1 in accordance with the pressing force).

Regarding claim 17, Berger discloses the controller is designed to increase the motor speed of the motor in accordance with the pressing force determined if the pressing force determined is greater than a first particular threshold value ([0060] – [0062], ll. 534 – 553 describes the movement of the detection element 12 away from position sensor 11, 

Regarding claim 18, Berger discloses the controller is designed to set the motor speed of the motor to a maximum motor speed if the pressing force determined is greater than a second particular threshold value, wherein the second particular threshold value is greater than the first particular threshold value ([0019], ll. 192 – 197 describes that several working impact force limit values can be predefined at different levels with increasing working impact force limit values, so that when the operator continuously increases the pressing force, the different working impact force limit values can be exceeded one after the other.  Thus, the several working impact force limit values can have a first working impact force limit value, corresponding to the claimed “a first threshold value”, and a second working impact force limit value greater than the first working impact force value, corresponding to the second threshold value, wherein the control device sets the motor speed to the next maximum motor speed for that working impact force level if the pressing force, described in [0060] – [0062], ll. 534 – 553, is greater than a corresponding working impact force limit value).

Regarding claim 19, Berger discloses a magnet (12, fig. 4a, 4b – [0059, l. 530 describes the detection element 12 as a magnet) arranged on the first housing element (housing of drive 1/percussion mechanism 2), the magnetic field sensor (11) being 

Regarding claim 21, Berger discloses the tool holder (6) is arranged on the first housing element (housing of drive 1/percussion mechanism 2), and the second housing element (7) has a handle (8, fig. 3) of the hand- held power tool.

Regarding claim 22, Berger discloses the first housing element (housing of drive 1/percussion mechanism 2) is arranged at least partially within the second housing element (7).

Regarding claim 23, Berger discloses the controller is designed to set the motor speed of the motor in accordance with the detected spacing by closed-loop control of the motor speed in accordance with the detected spacing (The plain meaning of the term, “closed-loop control” is “an automatic control system in which an operation, process, or 

Regarding claim 24, Berger discloses the controller is designed to set the motor speed of the motor in accordance with the detected spacing by open- loop control of the motor speed in accordance with the detected spacing (The plain meaning of the term, “open-loop control” is “a control system for an operation or process in which there is no self-correcting action” – Merriam Webster dictionary, wherein [0031], ll. 295 – 301 describes an embodiment where the controller is designed to set the motor speed of the motor only according to the relative position of the holding device to the drive and/or percussion mechanism.  In other words, there is no feedback in determining the switching point between speed changes).

Regarding claim 25, Berger discloses a method for operating a hand-held power tool having a motor (1, figs. 4a, 4b) for rotational or percussive driving of a tool holder (6, fig. 3), a magnetic field sensor (11, figs. 4a/4b) and a housing (housing of drive 1/percussion mechanism 2, 7, figs. 4a, 4b) having a first housing element (housing of drive 1/percussion mechanism 2, figs. 4a, 4b) and a second housing element (7, figs. 4a, 
detecting a spacing between the first housing element and the second housing element via the magnetic field sensor ([0060] – [0062], ll. 534 – 553 describes position sensor 11 sends a signal corresponding to the pressing force to the control device as detecting element 12 on hood 7 is moved away from the position sensor 11 on the housing of drive 1/percussion mechanism 2); and 
setting a motor speed of the motor in accordance with the detected spacing ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 on hood 7 is moved away from the position sensor 11 on the housing of drive 1/percussion mechanism 2 and sets the motor speed of drive 1 in accordance with the pressing force).

Regarding claim 26, Berger discloses a pressing force from the detected spacing ([0060] – [0062], ll. 534 – 553 describes the control device can determine the pressing force as detecting element 12 is moved away from the position sensor 11).

Regarding claim 27, Berger discloses the setting of the motor speed of the motor in accordance with the detected spacing includes open-loop control of the motor speed in accordance with the detected spacing (The plain meaning of the term, “open-loop control” is “a control system for an operation or process in which there is no self-correcting action” – Merriam Webster dictionary, wherein [0031], ll. 295 – 301 describes an 

Regarding claim 28, Berger discloses the setting of the motor speed of the motor in accordance with the detected spacing includes closed-loop control of the motor speed in accordance with the detected spacing (The plain meaning of the term, “closed-loop control” is “an automatic control system in which an operation, process, or mechanism is regulated by feedback” – Merriam Webster dictionary, wherein [0029], ll. 277 – 280 describes an embodiment where the control device takes output values of the distance between the position sensor and detecting element to calculate an average value of time so that the switching point between speed changes does not constantly change due to the vibration of the hammer.  In other words, the feedback of the output values of the distance between the position sensor and detecting element regulates the switching point between speed changes).

Regarding claim 29, Berger discloses the setting of the motor speed of the motor includes increasing the motor speed in accordance with the pressing force determined if the pressing force determined is greater than a first particular threshold value ([0060] – [0062], ll. 534 – 553 describes the movement of the detection element 12 away from position sensor 11, in conjunction with spring device 9, defining a pressing force corresponding to a predetermined working impact force limit being exceeded wherein the 

Regarding claim 30, Berger discloses the setting of the motor speed of the motor includes setting the motor speed to a maximum motor speed if the pressing force determined is greater than a second particular threshold value, wherein the second particular threshold value is greater than the first particular threshold value ([0019], ll. 192 – 197 describes that several working impact force limit values can be predefined at different levels with increasing working impact force limit values, so that when the operator continuously increases the pressing force, the different working impact force limit values can be exceeded one after the other.  Thus, the several working impact force limit values can have a first working impact force limit value, corresponding to the claimed “a first threshold value”, and a second working impact force limit value greater than the first working impact force value, corresponding to the second threshold value, wherein the control device sets the motor speed to the next maximum motor speed for that working impact force level if the pressing force, described in [0060] – [0062], ll. 534 – 553, is greater than a corresponding working impact force limit value).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berger, in view of Urban (“What’s Trending in Hall Sensors?”, Electronic Products;  website: https://www.electronicproducts.com/whats-trending-with-hall-sensors/)

Regarding claim 20, Berger discloses the invention as recited in claim 15.
Berger further discloses the magnetic field sensor can be a Hall sensor, a magnetic sensor, an optical detector, a contact or a switch ([0058], ll. 522 – 524)
Berger does not explicitly disclose the magnetic field sensor is a 3D magnetic field sensor.
However, Urban teaches 3D Hall effect magnetic field sensors have a higher sensitivity and supports a longer, more accurate measurement range than 1D Hall effect magnetic sensors (in the fifth paragraph of the section “Enter 3D Hall Sensing”)
Because both the Hall sensor of Berger and the 3D Hall Effect magnetic sensor of Urban sense magnetic field data, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have substituted the Hall sensor of Berger for the 3D Hall Effect magnetic sensor of Urban to achieve the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        10 February 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731